Citation Nr: 0819061	
Decision Date: 06/10/08    Archive Date: 06/18/08

DOCKET NO.  06-21 530	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUES

1.	Entitlement to service connection for low and middle back 
pain.

2.	Entitlement to service connection for residuals, puncture 
wound of left foot.


REPRESENTATION

Appellant represented by:	New York State Division of 
Veterans' Affairs


ATTORNEY FOR THE BOARD

Jason A. Lyons, Counsel





INTRODUCTION

The veteran had active duty service from February 1983 to 
July 1983 in the         New York Army National Guard. He 
then served on active duty from October 1985 to October 1988 
in the U. S. Army. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal      from a November 2004 rating decision 
of the Department of Veterans Affairs (VA) Regional Office 
(RO) and Insurance Center in Philadelphia, Pennsylvania            
that denied the benefits sought on appeal. The case was later 
transferred to the Buffalo, New York RO, which forwarded the 
appeal to the Board.


FINDINGS OF FACT

1.	There is no competent medical evidence indicating that 
the veteran has a current disability manifested by low and 
middle back pain.

2.	The preponderance of the competent evidence is against 
the finding that                   the veteran has any 
residuals of a puncture wound of the left foot during 
service. 


CONCLUSIONS OF LAW

1.	The criteria for a grant of service connection for low and 
middle back pain are not approximated. 38 U.S.C.A. §§ 1110, 
1131, 5103, 5103A, 5107(b) (West 2002 & Supp. 2007); 38 
C.F.R. §§ 3.102, 3.159, 3.303 (2007).

2.	The criteria for a grant of service connection for 
residuals of a puncture wound of  the left foot are not 
approximated. 38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107(b) 
(West 2002 & Supp. 2007); 38 C.F.R. §§ 3.102, 3.159, 3.303 
(2007).



REASONS AND BASES FOR FINDING AND CONCLUSIONS

VA's Duty to Notify and Assist the Claimant

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
at 38 U.S.C.A.         §§ 5100, 5102, 5103A, 5107, 5126 (West 
2002 & Supp. 2007), was signed into law effective November 9, 
2000, and this law prescribed several essential requirements 
regarding VA's duty to notify and assist a claimant with the 
evidentiary development of a pending claim for compensation 
or other benefits.       Implementing regulations were 
created, codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326 (2007).

VCAA notice consistent with 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b)   must inform the claimant of any 
information and evidence (1) that is necessary to 
substantiate the claim; (2) that VA will seek to provide; (3) 
that the claimant is expected to provide. Pelegrini v. 
Principi, 18 Vet. App. 112, 120-121 (2004) ("Pelegrini 
II"). (The Board notes that a regulatory amendment effective 
for claims pending as of or filed after May 30, 2008 removed 
the requirement that VA specifically request the claimant to 
provide any evidence in his possession that pertains to the 
claim. 73 Fed. Reg. 23,353-56 (Apr. 30, 2008), to be codified 
later at 38 CFR 3.159(b)(1)).  

The United States Court of Appeals for Veterans Claims 
(Court) has further held in Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006); aff'd sub nom. Hartman v. Nicholson, 
483 F.3d 1311 (Fed. Cir. 2007), that the VCAA notice 
requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) 
apply to all five elements of a "service connection" claim, 
including notice to the claimant that a disability rating and 
an effective date for the award of benefits will be assigned 
if service connection is awarded.

In accordance with the comprehensive notice criteria 
specified above, the veteran has been properly apprised of 
these requirements as they pertain to the appellate 
disposition of the claims on appeal. See Bernard v. Brown, 4 
Vet. App. 384 (1993). The veteran has been provided VCAA 
correspondence dated from November 2003 and January 2004 that 
addressed each prescribed element of satisfactory notice. 
This correspondence explained to the veteran the joint 
obligation between VA and himself to obtain evidence relevant 
to the disposition of his claims, including that VA would 
undertake reasonable measures to assist in obtaining further 
VA medical records, private treatment records, and other 
Federal records. See Quartuccio  v. Principi, 16 Vet. App. 
183, 186-87 (2002). A May 2006 statement of the case 
explained the applicable legal criteria to establish 
entitlement to the benefits sought. Furthermore, a March 2006 
letter provided detailed notice concerning both the 
disability rating and effective date elements of the claims.  

In addition to the preceding requirements concerning the 
content of the notice provided, the relevant notice 
information must have been timely sent. The Court       in 
Pelegrini II prescribed as the definition of timely notice 
the sequence of events whereby VCAA notice is provided in 
advance of the initial adjudication of the claim. See also 
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1). In this 
instance,  the correspondence explaining the general 
provisions of the duty to notify and assist was sent prior to 
the November 2004 rating decision on appeal. The March 2006 
letter pertaining to the holding in Dingess/Hartman meanwhile 
did not meet         the standard for timely notice. 
Nonetheless, the veteran had a two-month time period within 
which to respond with additional evidence, and VA outpatient 
treatment records were obtained on his behalf, before the 
issuance of the May 2006 statement of the case continuing the 
denial of his claims. Thus, notwithstanding any error in 
timing of notice, the veteran still has had the full 
opportunity to participate in the adjudication of the claims. 
See Mayfield v. Nicholson, 19 Vet. App. 103, 128 (2005), 
affirmed, 499 F.3d 1317 (Fed. Cir. 2007).  

The RO has also taken appropriate action to comply with the 
duty to assist                the veteran, including 
obtaining service treatment records, service personnel 
records, and records of VA outpatient treatment. For reasons 
set forth in more detail below, it has been determined that a 
VA medical examination is not required              in order 
to decide the claims. See McClendon v. Nicholson, 20 Vet. 
App. 79, 83 (2006); 38 U.S.C.A. § 5103A(d)(2). The veteran 
also has not requested the opportunity to have a hearing at 
any point during the pendency of the appeal.             As 
such, the record as it stands includes sufficient competent 
evidence to decide  the claims. See 38 C.F.R. § 3.159(c)(4). 
Under these circumstances, no further action is necessary to 
assist the veteran. 

In sum, the record reflects that the facts pertinent to the 
claims have been properly developed and that no further 
development is required to comply with the provisions of the 
VCAA or the implementing regulations. That is to say, "the 
record has been fully developed," and it is "difficult to 
discern what additional guidance VA could [provide] to the 
appellant regarding what further evidence he should submit to 
substantiate his claim." Conway v. Principi, 353 F.3d. 1369 
(Fed. Cir. 2004). Accordingly, the Board will adjudicate the 
claims on the merits.

Analysis of the Claims

The veteran contends that low and middle back pain was 
incurred during military service, and that he experiences the 
residual conditions of a left foot injury therein.       
Because the medical evidence preponderates against the 
existence of a current disability in connection with these 
claims, the appeal will be denied.

Service connection may be granted for any current disability 
for which it is established was caused by a disease or injury 
incurred or aggravated during active duty service. 
38 U.S.C.A. §§ 1110, 1131 (West 2002 & Supp. 2007); 38 C.F.R.         
§ 3.303(a) (2007).

In order to establish service connection for a claimed 
disorder, there are three essential elements of the claim 
that must be met: (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service  incurrence or aggravation of a 
disease or injury; and (3) medical evidence of a nexus 
between the claimed in-service disease or injury and the 
current disability. Hickson v. West, 12 Vet. App. 247, 253 
(1999).





Low and Middle Back Pain

The record does not presently disclose any diagnosed disorder 
that is characterized by low and middle back pain. The 
current medical information on file consists of the VA 
treatment history from the Massena, New York Outpatient 
Clinic which is absent statement of reported symptoms, 
objective findings, or medical diagnosis of a back disorder. 
An initial finding in this regard as to an actual current 
medical disorder is a preliminary condition to establish 
service connection. Applicable law and regulations indicate 
that service connection may be granted only where it             
has been established the veteran has a current disability. 
See Rabideau v. Derwinski,         2 Vet. App. 141, 144 
(1992). See also Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992) ("Congress specifically limits entitlement for 
service-connected disease or injury to cases where such 
incidents have resulted in a disability. See 38 U.S.C.            
§ 1110 (formerly § 310)). In the absence of proof of present 
disability there can be no valid claim."). It is further 
observed the definition of a current disability for    VA 
purposes does not encompass situations where manifested by 
complaints of pain or discomfort alone, absent some objective 
likelihood of a specific disorder.                See 
Sanchez-Benitez v. West, 13 Vet. App. 282, 285 (1999).

In the instant case, competent evidence of a back disorder is 
not demonstrated on reviewing the above VA treatment history. 
Previous correspondence received from the veteran's 
representative in this matter also reflects that there is no 
other apparent basis of recent VA or private treatment that 
otherwise might be obtained to substantiate this claim. There 
is no additional indication of record that the claimed 
condition is present, to include competent testimony as to 
continuing symptomatology or functional impairment identified 
in support of a specific diagnosis. See e.g., Jandreau v. 
Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007)             
(lay evidence can be competent and sufficient to establish 
matters within the scope of the affiant's own observation, 
including when describing symptoms that substantiate a later 
medical diagnosis).

Consideration has been provided as to the record of August 
1988 in-service treatment for back pain, at the mid-thoracic 
to lumbosacral area, inasmuch as it provides a potential 
indicator of relevant in-service symptomatology. As stated, 
however, there is no history of subsequent complaints or 
findings following service discharge. Since the element of a 
claimed disability characterized by back pain is not 
substantiated, it not necessary to further resolve whether 
this disorder has any casual association with service.   

Accordingly, the claim of entitlement to service connection 
for low and middle back pain is denied. As the preponderance 
of the evidence is against this claim,    the benefit-of-the-
doubt-doctrine does not apply. 38 C.F.R. § 3.102; 38 U.S.C.A.           
§ 5107(b). See also Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).

Residuals of Left Foot Injury

The veteran's VA outpatient treatment records on a 
comprehensive review of       the evidence do not directly 
indicate that there are present manifestations of an          
in-service injury to the left foot. Notably, a June 2004 
clinical report, in particular, indicates the veteran 
complained of pain in his left foot that was at an 8 out of 
10 level at worst. Objective examination did not reveal any 
relevant signs or symptoms, however. On evaluation of the 
extremities, the radial and clinical pulses were present. 
There was no swelling or edema. The veteran ambulated with no 
difficulty, and had full range of motion of the foot. The 
diagnosis indicated         was in part, joint pain. Several 
other nearly contemporaneous records however, refer to both 
joint pain and osteoarthritis in the bilateral knees, to the 
extent there was observable pathology in the lower 
extremities. An additional diagnosis of a   left foot 
disorder, or specific identified symptoms to that region is 
not provided. 

Generally, as mentioned, absent a pertinent diagnosis, 
reported pain or discomfort is not considered a qualifying 
disability. For purposes of appropriate consideration of the 
current claim, the Board will nonetheless assume arguendo 
that based upon the above instance of reported left foot 
pain, there is an objective and readily diagnosable disorder 
upon which a valid claim could be premised.  

This current diagnosis even if properly established, must 
still be shown to have a causal association to an incident of 
service. See 38 C.F.R. § 3.303(d). On this matter, while 
there is a record of potentially relevant injury in service, 
the additional requirement of any long-term effect of the 
same is not conclusively demonstrated.  Service treatment 
history indicates that in May 1986 the veteran sustained a 
laceration to the inner edge of the foot when performing 
household maintenance outdoors and a stone flew out from 
under a lawnmower and struck him. There were initially signs 
of swelling and erythema. An x-ray study indicated no 
evidence of fracture, dislocation or other bony abnormality, 
and the impression was of a negative left foot. Within a time 
frame of two weeks there was no edema or erythema, and a foot 
examination was normal. Subsequently, in March 1988 he 
reported a complaint of left foot pain, and mentioned the 
history of the 1986 injury which he stated had no damaging 
effect, but was concerned there was still a lump in that 
spot. The evaluating physician determined there were no 
bruises, swelling or disfiguration. The veteran's September 
1988 separation examination was absent notation of a left 
foot condition. Based on these findings, it would appear that        
the initial foot injury was an acute and transitory episode, 
with no objectively identifiable residuals.  

During the intervening time period between the veteran's 
separation from service and the present, there is no further 
record of relevant treatment sought or obtained  to 
constitute a likelihood of continuity of symptomatology 
between the original injury, and more recently. See 38 C.F.R. 
§ 3.303(b). See also Clyburn v. West,            12 Vet. App. 
296, 302 (1999) (generally, medical evidence is required to 
demonstrate a relationship between a present disability and 
the continuity of symptomatology demonstrated if the 
condition is not one where a lay person's observations would 
be competent). Rather, there is a more than twenty-year 
interval between the original injury to the foot and any 
apparent ensuing problems.          

In summary, an analysis of the complete evaluation and 
treatment history for the claimed disorder does not establish 
any substantial association between in-service injury, and 
current reported findings. The preponderance of the probative 
medical evidence thus weighs against the claim. 

In view of the fact that there is some indication of 
potentially relevant in-service injury, and the contentions 
raised by the veteran's representative, consideration has 
been given to the propriety of a VA medical examination. The 
applicable law on this point provides that there is a duty to 
provide a medical examination as warranted, where the 
existing evidence of record: (1) contains competent evidence 
that the claimant has a current disability, or persistent or 
recurrent symptoms of disability; (2) contains evidence 
establishing that an event, injury, or disease occurred in 
service or establishing certain diseases manifesting during 
an applicable presumptive period for which the claimant 
qualifies; and (3) indicates that the disability or symptoms 
may be associated with the claimant's active military, naval, 
or air service; and finally, (4) does not contain sufficient 
medical evidence for VA to make a decision on the claim. 
McClendon v. Nicholson, 20 Vet. App. 79, 83 (2006). As 
indicated, though, the current medical evidence does not 
provide definitive evidence of an actual disability. There is 
also no indication that any present symptoms attributed to a 
left foot disability correspond to in-service injury, given 
in particular the absence of continuing symptomatology from 
service,             as shown either by medical evidence, or 
competent lay testimony in this regard.   See Jandreau, 
supra. Hence, a VA medical examination is not warranted to 
resolve this claim. 

For these reasons, the claim for service connection for 
residuals of a left foot injury is denied. The preponderance 
of the evidence is unfavorable, and under these circumstances 
the benefit-of-the-doubt-doctrine does not apply. 38 C.F.R. § 
3.102. See also Gilbert, 1 Vet. App. at 49.


ORDER

Service connection for low and middle back pain is denied.

Service connection for residuals of a puncture wound of left 
foot is denied.



____________________________________________
VITO A. CLEMENTI
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


